DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 9/25/2022 have been fully considered but they are not persuasive. Applicant argues on pp5 of Applicant Remarks that the applied prior art does not teach “wherein the acquiring unit is configured to determine, based on the result of speech recognition, whether to refer only to an entry in the history database associated with a user who has uttered the speech, or to refer also to an entry associated with another user”.
In response, examiner disagrees. Ishida teaches wherein the acquiring unit (e.g. MFP 1 [0172]) is configured to determine, based on the result of speech recognition (e.g. determine based on the result of speech recognition/interpretation of cloud server 3, see [0170]), whether to refer only to an entry in the history database associated with a user who has uttered the speech (e.g. whether to refer only to an entry in the history database/information associated with “Taro” who has uttered the speech, as suggested in [0172]), or to refer also to an entry associated with another user (e.g. or to an entry associated with another user, if the another user has uttered the speech, as suggested in [0172]).
Because the applied prior art still reads on all the limitations as currently presented, examiner maintains his rejection of claims 1-3, 5-11. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishida (US 2020/0177745).
With respect to claim 1 (similarly claim 9 Figs 16-18), Ishida teaches an image processing system (e.g. a voice operation system 100 Fig 1 [0031]-[0032]) comprising: 
an image processing device (e.g. multifunction peripheral (MFP) 1 Fig 1 [0032]); 
a microphone (e.g. a microphone 29 Fig 3 [0048]) that is capable of acquiring speech (e.g. the microphone 29 collects voices of telephone call conversations and user utterances, for example, and inputs the voices as audio signals [0048]); 
a retaining unit (e.g. a memory such as the HDD 13 [0174]) configured to retain (e.g. store [0174]), in a history database (e.g. in a history HDD 13, as suggested in [0174]), setting values for image processing utilized in the past (e.g. previous settings values, as suggested in [0171]-[0177], Figs 16-18); 
an acquiring unit (e.g. MFP 1 [0176]) configured to acquire, based at least on that a specific word has been recognized in a result of speech recognition on speech acquired by the microphone (e.g. based on “the last settings,” “the latest settings,” “the usual settings,” or “the settings made yesterday” recognized in a result of speech recognition on speech acquired by microphone 29 [0171]-[0177]) , one or more setting values from the history database using an extraction condition corresponding to the specific word (e.g. MFP 1 thus acquires, from the history information, one or more sets of settings corresponding to the condition specified in the voice instruction [0176]), and 
a setting unit configured to set up a new job to be executed by the image processing device based on the one or more setting values (e.g. the MFP 1 reflects the settings of the selected history record in the job settings (step S105) [0181]-[0182] Fig 16) and 
wherein the acquiring unit (e.g. MFP 1 [0172]) is configured to determine, based on the result of speech recognition (e.g. determine based on the result of speech recognition/interpretation of cloud server 3, see [0170]), whether to refer only to an entry in the history database associated with a user who has uttered the speech (e.g. whether to refer only to an entry in the history database/information associated with “Taro” who has uttered the speech, as suggested in [0172]), or to refer also to an entry associated with another user (e.g. or to an entry associated with another user, if the another user has uttered the speech, as suggested in [0172]).
With respect to claim 2, Ishida teaches the image processing system according to claim 1, wherein the specific word is a keyword representing an execution timing of a job to be referred to (e.g. “last”, “latest”, “yesterday” etc. in [0171] suggest the specific word is a keyword representing an execution timing of a job to be referred to).
With respect to claim 3, Ishida teaches the image processing system according to claim 1, wherein the specific word is a keyword for acquiring a most frequently utilized setting value (e.g. the expression “the usual settings,” “highest frequency of use” in [0175] suggests the specific word is a keyword for acquiring a most frequently utilized setting value).
With respect to claim 5, Ishida teaches the image processing system according to claim 1, wherein a setting item that is allowed to be set from the history database is - 57 -10209553US01/P220-0711US predefined for a job that is executable by the image processing device (e.g. Fig 16 S102 no to branch to S105 [0182], S104 [0180] suggest a setting item that is allowed to be set from the history database is - 57 -10209553US01/P220-0711US predefined for a job that is executable by the image processing device), and the acquiring unit is configured to acquire, from the history database, a setting value of the setting item that is allowed to be set from the history database (e.g. Fig 16 S105 [0181]-[0182] the MFP 1 reflects the settings of the selected history record in the job settings (step S105).
With respect to claim 6, Ishida teaches the image processing system according to claim 5, further comprising: 
a speaker (e.g. speaker 28 [0048]) that is capable of outputting speech (e.g. the speaker 28 outputs sound as a response to the user, for example [0048]); 
wherein the acquiring unit (e.g. MFP 1 Fig 1) is configured to cause the speaker to output response speech for requesting an input of a setting value in a case where the setting value of a setting item that is not allowed to be set from the history database cannot be acquired from the result of speech recognition (e.g. If any of the parameters representing the job conditions for executing the job is unspecified, the notification unit 336 transmits feedback to the terminal 2 via the operation voice conversion unit 310, to thereby prompt the user to specify the unspecified parameter [0085], see also [0114]-[0116], [0165]-[0168] suggest to cause the speaker to output response speech for requesting an input of a setting value in a case where the setting value of a setting item that is not allowed to be set from the history database cannot be acquired from the result of speech recognition).
With respect to claim 7, Ishida teaches the image processing system according to claim 1, further comprising a determination unit configured to determine, based on the result of speech recognition, whether to request a user to confirm contents of settings before causing the image processing device to execute the new job, the contents of settings being based on the one or more setting values from the history database (e.g. “CONFIRM” for prompting the user to confirm the job setting value may also be used as the action in the response information of the print, scan, or FAX job similarly as in TABLE 2. The response information may include at least one of the action and parameter and the response [0167], see also [0070], [0117], [0154]-[0155], suggest to determine, based on the result of speech recognition, whether to request a user to confirm contents of settings before causing the image processing device to execute the new job, the contents of settings being based on the one or more setting values from the history database i.e. the same information is used to process the automatic selection of Figs 16-18).
With respect to claim 8, Ishida teaches the image processing system according to claim 1, wherein the image processing device has at least one of an image forming function of forming an image on a sheet and an original reading function of reading an original to generate image data (e.g. The scanner engine 17 is a controller that controls an image reading device to optically read a document. The printer engine 18 is a controller that controls an image forming device to print an image on a transfer sheet, for example [0043] suggest that MFP 1 has at least one of an image forming function of forming an image on a sheet and an original reading function of reading an original to generate image data).
With respect to claim 10 (similarly claim 11 [0205]), Ishida teaches an image processing apparatus (e.g. MFP 1 Figs 1-2) comprising: an image processing device (e.g. a printer engine 18 Fig 2 [0039]); and 
a controller (e.g. a controller 7 Fig 2 [0039]) for controlling settings of the image processing device (e.g. The ASIC 11 is implemented as a large-scale integration (LSI) circuit that performs various image processing for images to be processed by the scanner engine 17 and the printer engine 18. [0043] suggest controlling settings of the image processing device); 
wherein the controller is configured to retain, in a history database (e.g. store in HDD 13), setting values for image processing utilized in the past (e.g. previous settings values, as suggested in [0171]-[0177], Figs 16-18); 
acquire (e.g. MFP 1 acquires [0176]), based at least on that a specific word has been recognized in a result of speech recognition on speech acquired by a microphone (e.g. based on “the last settings,” “the latest settings,” “the usual settings,” or “the settings made yesterday” recognized in a result of speech recognition on speech acquired by microphone 29 [0171]-[0177]), one or more setting values from the history database using an extraction condition corresponding to the specific word (e.g. MFP 1 thus acquires, from the history information, one or more sets of settings corresponding to the condition specified in the voice instruction [0176]), and 
set up a new job to be executed by the image processing device based on the one or more setting values (e.g. the MFP 1 reflects the settings of the selected history record in the job settings (step S105) [0181]-[0182] Fig 16) and 
wherein the acquiring unit (e.g. MFP 1 [0172]) is configured to determine, based on the result of speech recognition (e.g. determine based on the result of speech recognition/interpretation of cloud server 3, see [0170]), whether to refer only to an entry in the history database associated with a user who has uttered the speech (e.g. whether to refer only to an entry in the history database/information associated with “Taro” who has uttered the speech, as suggested in [0172]), or to refer also to an entry associated with another user (e.g. or to an entry associated with another user, if the another user has uttered the speech, as suggested in [0172]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675